12/07/2022



                                                                                   Case Number: DA 22-0503



          IN THE SUPREME COURT OF THE STATE OF MONTANA
                     Supreme Court Cause DA 22-0503


SUBSECTOR SOLUTIONS, INC., d/b/a,
TREASURE STATE INTERNET &
TELEGRAPH, INC.,

Plaintiff and Appellant,

v.

CITY OF HELENA

             Defendant and Appellee.



     ORDER GRANTING MOTION FOR 30-DAY BRIEF EXTENSION


The Plaintiff/Appellants in this matter has moved this Court for a second extension

of time in which to file their Openng Brief. Finding good cause therefore,

        IT IS HEREBY ORDERED that Appellant's Brief in this matter is now due

on or before Wednesday, January 11, 2023.




                                                                        Electronically signed by:
                                         1                                    Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                            December 7 2022